Citation Nr: 0734399	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  05-19 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a right ear 
disability, to include chronic otitis media, residuals of 
suppurative otitis media, and hearing loss. 

2. Entitlement to service connection for tinnitus of the 
right ear. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1943 to December 
1945.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO); in which the 
RO denied entitlement to the benefits sought on appeal.  

In March 2006, the Board remanded the claim for further 
development. The remand directives having been completed, the 
claim is again before the Board for appellate review.


FINDINGS OF FACT

1. A right ear disability, to include chronic otitis media, 
residuals of suppurative otitis media, and hearing loss, was 
not manifested in service and is not related to a disease or 
injury in service. 

2. Tinnitus of the right ear was not manifested in service 
and is not related to a disease or injury in service. 


CONCLUSIONS OF LAW

1. A right ear disability, to include chronic otitis media, 
residuals of suppurative otitis media, a perforated eardrum, 
and hearing loss was not incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007). 
2. Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records, VA compensation and pension opinion 
statements, lay statements in support of the claim, private 
medical records, and VA medical records. Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf. 
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, on the claim. 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999). The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran seeks service connection for chronic otitis 
media, residuals of a perforated eardrum, hearing loss, and 
tinnitus in his right ear.  He contends another soldier 
dunked him under water during service. He states that when he 
was finally released from under water, his right eardrum 
squirted blood and was very painful. He claims that he was 
treated for a perforated right eardrum and an ear infection 
during service. Of record are lay statements from the 
veteran's wife and sisters, who state the veteran informed 
them that he perforated his eardrum during service and was 
treated with a blue medicine. In addition, the veteran's lay 
witnesses recollect his difficulty hearing conversations 
after separation from service. 
A review of the veteran's service medical records indicates 
his ears and hearing were normal during a September 1942 
enlistment examination. The veteran's ears and hearing were 
within normal limits during his December 1945 separation 
examination. Nearly one year after separation from service, 
the veteran underwent an October 1946 VA medical examination.  
The veteran reported a history of punctured eardrum during 
service. He stated his right ear occasionally ran and he 
heard a ringing. A healed perforation of the right tympanic 
membrane with moderate otosclerosis and a retracted eardrum 
was observed.  The examiner diagnosed chronic otitis media 
with residuals of suppurative otitis with evidence of 
moderate hearing loss and tinnitus.
  
The veteran submits private medical records from January 1994 
and November 1997, which reflect recurrent treatment for 
otitis media.  Also of record is a January 2001 VA medical 
record indicating the veteran's right tympanic membrane is 
scarred, while the left is normal. January 2003 VA treatment 
records indicate the veteran has been issued hearing aids to 
treat his bilateral hearing loss. November 2004 VA treatment 
records reflect the veteran's complaints of drainage and pain 
in the right ear. On examination, the veteran's tympanic 
membranes were retracted bilaterally. 

In April 2007 the veteran's claim folder was submitted to a 
VA examiner for an opinion regarding nexus to service. The 
examiner reviewed the veteran's service medical records in 
detail and observed no apparent ear, nose, and throat or 
hearing abnormalities on induction. In addition, the 
veteran's hearing was normal at separation from service. The 
examiner reviewed the veteran's reported history of injuring 
his right ear while swimming and subsequently treating this 
condition with a blue liquid. The examiner presumed the blue 
liquid was gentian violet and noted that the veteran was most 
likely treated for external otitis, as gentian violet would 
probably not be used to treat a perforated eardrum. 

After reviewing the veteran's post-service medical records, 
the examiner noted a history of mostly symmetrical hearing 
loss, although the left ear is slightly worse than the right. 
The examiner concluded it is less likely than not that the 
veteran's right ear disabilities are related to any event 
which took place in service. The examiner noted that although 
current medical records reflect a diagnosis of bilateral 
sensorineural hearing loss with evidence of a healed 
perforation, there is no evidence of conductive hearing loss 
or a current perforation. The examiner noted that a healed 
perforation of the right tympanic membrane does not reflect 
sequelae associated with hearing loss. 

The Board is charged with the duty to assess the credibility 
and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001). In 
determining whether lay evidence is satisfactory, the Board 
may consider the demeanor of the witness, internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran. See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 
Vet. App. 498, 511 (1995).

The veteran has submitted competent lay statements from his 
wife and sisters attesting to his having experienced a right 
ear condition during service. These statements are valuable 
for corroborating the veteran's claim that he either 
perforated his right ear drum or was treated for external 
otitis media during service. However, a layperson is not 
competent to opine on matters requiring medical knowledge, 
such as the medical etiology of the veteran's current 
disability. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

After reviewing the veteran's medical history, the examiner 
did not observe current evidence of chronic otitis media. In 
the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Further, the examiner reviewed the veteran's medical history 
and concluded that there is no competent nexus between the 
right ear condition which occurred in service and his current 
disabilities. The veteran has a current diagnosis of 
bilateral sensorineural hearing loss rather than conductive 
hearing loss. Conductive hearing loss is caused by a defect 
of the sound conducting apparatus, i.e., of the external 
auditory canal or middle ear. See Dorland's Illustrated 
Medical Dictionary 18 (30th ed. 2003). The examiner noted 
that conductive hearing loss is not medical sequelae 
associated with a healed perforated tympanic membrane. 
Further, the examiner explained that although the veteran 
injured his right ear in service, his current hearing loss 
disability affects his ears bilaterally. 

The veteran has submitted an August 2004 opinion statement 
from a registered nurse, who states that the tympanic 
membrane can rupture as a result of trauma, increased 
pressure in the atmosphere, or severe infection.  This 
opinion does not address the connection, if any, between the 
current conditions and the trauma in service.  The April 2007 
VA examiner's opinion is more persuasive than the 
aforementioned medical opinion, as the VA examiner reviewed 
the veteran's medical records before rendering an opinion. In 
this regard, the VA examiner has provided a more fully 
reasoned basis for his opinion based on the available medical 
evidence. Further, the VA medical opinion statement was 
executed by a physician with expertise in audiology, whereas 
there is no information available regarding the education or 
experience of the veteran's medical expert. The most 
persuasive medical opinion of record is against a finding of 
a medical nexus between the veteran's in-service right 
condition and his current right ear disabilities. 

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful military service for 
which the Board is grateful. However, the Board has carefully 
reviewed the record in depth and has been unable to identify 
a basis upon which his claims for service connection may be 
granted. Despite evidence of a current disability, the 
veteran has not submitted a competent medical opinion which 
relates his right ear disability and tinnitus to active 
service. Therefore, the criteria for a grant of service 
connection for have not been met. The preponderance of 
evidence is against the claim, the "benefit of the doubt 
rule" does not apply, and the veteran's claims for service 
connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to service-connection in correspondence 
dated May 2004 by informing him of the evidence he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf. 
Adequate notice was provided prior to the August 2004 rating 
decision currently on appeal. The veteran received notice 
regarding the criteria for increased disability ratings and 
assignment of effective dates of disability benefits in April 
2007.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service medical records, as well as his private and VA 
medical records. The veteran's claim folder was submitted to 
a VA examiner to obtain an opinion regarding nexus to service 
in April 2007. The Board concludes that all relevant data has 
been obtained for determining the merits of this claim and 
that no reasonable possibility exists that any further 
assistance would aid him in substantiating this claim.  


ORDER

1. Entitlement to service connection for chronic otitis 
media, residuals of suppurative otitis media, to include 
perforated eardrum with hearing loss, right ear is denied. 

2. Entitlement to service connection for tinnitus of the 
right ear is denied. 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420



 Department of Veterans Affairs


